El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
La Asamblea Municipal de Carolina, que se compone de once miembros, residenció a Federico Cordero, alcalde de dicho Municipio, a virtud de seis cargos que le fueron for-mulados por Emilio Ocasio Solis, Tesorero Municipal, y, des-pués de celebrada la vista correspondiente y declarar, por votación de seis a cinco, probados tres de dichos cargos, con igual votación, lo destituyó. Apeló el alcalde para ante este Tribunal y en el escrito conteniendo los fundamentos de he-chos y de derecho radicado, hace diez señalamientos de error.
De prosperar el segundo o el tercero sería, a nuestro jui-cio, innecesario entrar a considerar los demás, ya que ha-biendo sido la votación de seis Asambleístas a favor de des-tituir al alcalde y de cinco en contra, la descalificación de uno o dos de ellos sería suficiente para anular la resolución recaída. Veamos, pues, dichos señalamientos, que dicen así:
“SeguNdo Error : La Asamblea Municipal de Carolina cometió error al adoptar la resolución destituyendo de su cargo al querellado con el voto del asambleísta Guillermo Rodríguez, no obstante haber estado impugnando este asambleísta y haber él manifestado expre-samente su propósito de condenar al querellado antes de empezar a practicarse la prueba en apoyo de los cargos.
“En la votación final de la moción para destituir al querellado, el resultado de la misma fué de seis asambleístas a favor y cinco en contra de la destitución, habiendo el asambleísta emitido su voto *892a favor de que se destituyera al alcalde querellado después de haberse negado a inhibirse a petición del querellado apelante, privando a éste de un juicio justo e imparcial.
"TeroeR error: La Asamblea Municipal de Carolina, cometió error al adoptar la resolución destituyendo de su cargo al quere-llado con el voto de la asambleísta Manuela Betancourt de Conde, no obstante haber presentado prueba el querellado del prejuicio de dicha asambleísta, negándose al querellado al intervenir la mencio-nada asambleísta un juicio justo e imparcial. ’ ’
 Al comenzar la vista de los cargos, el Lie. Bubón Gaztambi.de Arrillaga, abogado del querellado, solicitó permiso de la Asamblea para bacer unas preguntas a los asambleístas “a íos fines de examinarlos sobre su actitud mental y su situación en el presente caso a ver si hay absoluta imparcialidad.” Concedido el permiso, al interrogar al asambleísta Guillermo Bodríguez, ocurrió lo siguiente, según aparece de las páginas 12 a 15 de la transcripción de evidencia:
“P. ¿Ud. conoce algunos de los hechos de los cargos que so van a ventilar en esta noche?
“R. Yo tengo unos cargos en mi poder.
“P. ¿Tiene opinión formada sobre estos cargos?
“R. Sí, señor.”
“P. ¿Si tiene opinión formada sobre la culpabilidad, cuál es la opinión?
“R. La opinión que tengo es señor que tengo unos cargos jurados ante mi poder y leídos a un público. Cargos que tienen referencia con los intereses municipales y que soy un hombre' que desde el mo-mento que acepté mi posición fué conociendo los derechos que me correspondían para con los tesoros de ‘El Pueblo de'Puerto Rico’ y Ud. sabrá que la única arma que tienen los intereses de Puerto Rico es una Asamblea y por lo tanto yo voto contra el alcalde.
“P. ¿Va a votar contra él?
‘‘R. Sí, señor, por esas cuestiones.
‘‘R. El licenciado no me dejó terminar.
“Sr. Presidente: ¿El Sr..Rodríguez ya terminó su contestación?
“R. Sí, señor.
“Sr. Presidente: Los asambleístas pueden y deben contestar las preguntas del Ledo. Arrillaga. Puede continuar el Ledo. Arrillaga.
*893“P. ¿Decía Ud. que no lo babía dejado terminar?
“Ledo. Rivera Zayas: ÍJl contestó que babía terminado.
“P. ¿Decía que tenía ya la mente hecba en relación con los car-gos? ¿Que tenía idea formada sobre los cargos?
“R. Decía yo que soy hombre responsable en cnanto a la posición qne ocupo — mi posición como asambleísta.
“P. ¿Dentro de esa honorabilidad, dentro de esa altura de mira suyas yo quiero saber específicamente, .con absoluta claridad, si Ud. tiene o no la idea de que ese señor es culpable?
“R. Es que eso está escrito ya.
“P. Yo quiero saber si ha decidido que Cordero es culpable. Yo le pregunto si es cierto o no que Ud. tiene la idea de que el Alcalde Cordero es culpable.
“R. Yo lo creo culpable.
“P. ¿De buena fe?
“R. Sí, señor.
“P. ¿Por qué razón?
“R. Por los cargos.” (Bastardillas nuestras.)
De la página 15 a la 58 de la transcripción, aparece el interrogatorio a que fueran sometidos los demás asambleís-tas y en la 59 vuelve el Lie. Gaztambide a interrogar al Sr. Guillermo Rodríguez en esta forma:
“P. Sr. Guillermo Rodríguez, ¿después de su contestación al interrogatorio del abogado del Sr. Cordero está dispuesto a inhibirse o quiere entender en el caso?
“R. No quiero inhibirme. ¿Qué significa esa palabra?
“P. Inhibirse significa abstenerse de actuar. No actuar.
“R. Yo debo actuar.
“P. ¿Quiere ver los cargos?
“R. Sí, señor.
“P. ¿Tiene interés en verlos?
“R. Sí, señor.
“P/. ¿Tiene gran interés?
“B. Sí, señor.
“P- Nada más.”
No fué basta este momento que el Lie. Coll Moya, uno de los abogados del querellante, interrogó al asambleísta Ro-dríguez en esta forma:
*894“P.-jBl Sr. Rodríguez podría decirme si una vez vistos los cargos, o sea, una vez que pasaran los testigos por esa silla y dijeran lo que tengan que decir con referencia a esos cargos y una vez que se terminara la investigación, podría llegar a una decisión imparcial de si el alcalde es o no responsable?
”B. Sí, señor.
“P. ¿Ud., si no se prueba que sean ciertos los cargos, si no hay prueba suficiente demostrativa de la culpabilidad del alcalde lo pon-dría absuelto?
“R. Seguro, absuelto.
“P. ¿Si se prueba que son ciertos condenaría?
“R. Sí, señor, es mi deber.
* # * # * &
“P. ¿Está en condiciones mentales de rendir un veredicto de acuerdo únicamente con la prueba que desfile?
“R. Sí, señor.
“P. ¿Si esa prueba fuera una prueba débil que no probara los cargos absolvería al Alcalde?
“R. Sí, señor.
“P. ¿Si fuera fuerte condenaría?
“B! Sí, señor.
“P. ¿Su decisión dependería de la prueba?
“E. De la prueba nada más.”
Preguntado de nuevo por el Lie. Gaztambide dijo:
“P. ¿Sr. Rodríguez, por qué Ud. primero, a preguntas del abo-gado, dijo que tenía su criterio decidido de que iba a condenar a Federico Cordero y ahora cambia la opinión?
“R. Eso íué basándome a esto. (Muestra los cargos).
“P. ¿Ud. me dijo a mí que lo iba a condenar como quiera? ¿Es cierto que ha cambiado porque aquí compañeros asambleístas le dijeron que cambiara?
“B. Yo no he hablado con ninguno.
“P. ¿Sr. Rodríguez, es cierto o no es cierto que además de la calor y de esto y lo otro, el Sr. Landráu le dijo que de acuerdo con la prueba?
“R. Así era mi veredicto. Yo le dije, no me dejó terminar y yo le iba a decir de acuerdo con la prueba.
“P. ¿El señor le dijo antes de que Ud. lo dijera que era de acuerdo con la prueba?
*895“R. Si él lo dijo no bice caso.
“P. ¿El lo dijo primero que Ud.?
“R. ¿Cuándo fué eso?
“P. Cuando yo le Mee la pregunta originalmente que Ud. con-testó que estaba dispuesto a condenar, interrumpió el compañero Coll Moya y el Sr. Juan Trujillo y en ese momento, cuando empezamos a disentir el compañero Coll Moya y yo, el Sr. Landráu le dijo: “di que de acuerdo con la prueba. ’ ’
“R. Yo bablé con la señora en cuanto a la calor. En cuanto al . Sr. Landráu yo le dije no me ha dejado terminar. Entonces Ud. me dijo terminó y yo dije yo sí.
* # *
“P. ¿Después de todo ese incidente el compañero abogado Ro-dríguez Erna no le dió instrucciones?
“R. No.
“P. ¿El señor que está sentado al lado del Sr. Coll Moya no vino donde Ud.?
“R. Conmigo no habló. El estaba hablando ahí con Oscar. Con-migo no.” (Bastardillas nuestras.)
Terminado'* este interrogatorio prestaron declaraciones bajo juramento los Lies. Graztambide y Eivera Zayas, abo-gados del querellado, en esta forma:
“Rubén Gaztambide Arrillaga:
(Declara Bajo Juramento)
“Me llamo Rubén Gaztambide Arrillaga. Soy abogado. Bajo juramento prestado ante esta Asamblea declaro que vi en el momento en que el Sr. Landráu, vi y oí debo decir, que el Sr. Landráu le aconsejaba al Sr. Guillermo Rodríguez, Asambleísta Municipal, que declarara que resolvería de acuerdo con la prueba. Juro también que vi cuando la Sra. Manuela Betancourt de Conde lo hizo. Que no puedo jurar lo del compañero Rodríguez Erna porque eso no lo vi yo. Lo vió el compañero Rivera Zayas. Nada más.”
‘ ‘Rafael Rivera Zayas
“ (Declara Bajo Juramento)
“Me llamo Rafael Rivera Zayas: soy uno de los abogados del querellado en este caso. Aseguro y juro que durante el receso de la Asamblea el Asambleísta Sr. Landráu y el compañero Rodríguez Erna hablaron con el Asambleísta Rodríguez y le dijeron que debía *896declarar que actuaría de acuerdo con la prueba. Me levanté y le dije al compañero Rodríguez Erna que yo lo sentía y que tenía que aclarar esa cuestión en el récord.”
“REPREGUNTADO POR EL:
“Ledo. Coll Moya:
“P. ¿Sabe si el Sr. Rodríguez oyó esa manifestación?
“R. No me cabe duda alguna porque tiene buen oído.
“P. ¿Cómo sabe que oyó, Ud. es médico?
“R. No, señor.
“P. ¿Es abogado?
“R. Sí, señor.
“P. ¿Cómo sabe que oyó?
“R. Porque lie hablado con el Sr. Rodríguez y me consta que oye perfectamente bien porque me ha contestado a lo que le he ha-blado y estando tan cerca de las personas que mencioné, del compa-ñero Rodríguez Erna y del Asambleísta Landráu, tuvo que oirlos.
“P. ¿Cree que debió haber oído?
“R. No. Es observación.
“P. ¿Sabe que se hicieron esas manifestaciones?
“R. Observación mía por el sentido de la vista y por el auditivo que lo tengo mejor todavía.”
A su vez, el Lie. Rodríguez Erna, abogado del querellante, declaró:
“P. ¿Oyó lo que expresó el compañero Rivera Zayas?
“R. Sí, señor.
“P. ¿Es cierto que le llamó la atención de que no debía dar ins-trucciones al Sr. Asambleísta?
“R. Sí, señor.
“P. ¿Cuando el compañero Rivera Zayas le habló, Ud. estaba dando instrucciones a los asambleístas?
“R. No, señor.
“P. ¿Qué le contestó Ud. al compañero Rivera Zayas?
“R. Yo no recuerdo si le hice alguna manifestación. Si la hice fué en el sentido negativo.
“P. ¿No le dijo al Sr. Rivera Zayas que no le estaba dando ins-trucciones?
“R. Creo que le dije que no le estaba dando instrucciones. Ase-guro que no le estaba dando instrucciones a este señor que no co-nozco. ’ ’
*897Como puede verse, el interrogatorio al asambleísta Ro-dríguez consta de dos partes, primera, aquella en que cate-góricamente manifestó que tenía opinión formada sobre los cargos; que iba a votar en contra del querellado; que en cuanto ala culpabilidad del querellado “eso está escrito ya”; que él lo creía culpable; y, la segunda, aquella en que, ha-biendo transcurrido todo el tiempo necesario para llevarse a efecto el interrogatorio de los demás asambleístas y des-pués de haber manifestado el Sr. Rodríguez que no deseaba inhibirse en el caso, declaró que lo que quiso decir anterior-mente estaba sujeto a lo que demostrara la prueba. Y es en relación con esta segunda actitud del asambleísta Rodríguez que declaran bajo juramento los abogados G-aztambide y Rivera Zayas, al efecto de que oyeron .cuando al asambleísta Rodríguez, dudante un receso, se le aconsejó que dijera que actuaría “de acuerdo con la prueba.”
Hemos resuelto que impugnado un Asambleísta Municipal y solicitada su inhibición del conocimiento de unos cargos formulados al alcalde por estar prejuiciado, si la prueba de-muestra que dicho asambleísta, debiendo inhibirse, no lo hace, puede este Tribunal revocar la resolución de la Asamblea si estima que el querellado ha sido en realidad perjudicado por el prejuicio o parcialidad que dicho asambleísta pudo haber tenido contra él. Asamblea Municipal v. González, Alcalde, 55 D.P.R. 542.
En cuanto al asambleísta Rodríguez la prueba de su pre-juicio consistió, como hemos visto, en su propia declaración. Ninguna prueba mejor podía presentarse, pues, como diji-mos en el caso de González, supra, “La prueba de manifes-taciones que otras personas hayan hecho debe ser robusta y rodeada de circunstancias que garanticen su autenticidad, pues es muy fácil imputarle a otro cualquier manifesta-ción ...” (Bastardillas nuestras.) Aquí no se trata de ma-nifestaciones de otras personas sino del mismo asambleísta quien se encarga de demostrar su prejuicio.
*898No tenemos duda de que las contestaciones dadas por el asambleísta Rodríguez al interrogatorio a que fue sometido primeramente, demuestran, lo que ellas mismas dicen, a saber, que él tenía opinión formada sobre los cargos, que se proponía votar en contra del querellado, que su culpabilidad “estaba escrita ya’^1) y que él consideraba al alcalde culpable. Es cierto que más tarde, trató de variar sus afirma-ciones diciendo que resolvería el caso de acuerdo con la prueba, pero si tomamos en consideración las declaraciones de los abogados Gaztambide y Rivera Zayas en cuanto a lo ocurrido durante un receso de la Asamblea, no podemos dar crédito a la afirmación tardía de dicho asambleísta. La de-cisión de la Asamblea, a virtud de una votación de seis a cinco, demuestra la importancia que, en este caso específico, tenía el hecho de que la intervención de cada uno de los asambleístas al actuar como juez en el caso estuviera libre de toda clase de prejuicios. No empece el esfuerzo que hace el apelado para querer demostrar que las contestaciones da-das por el Sr. Rodríguez se debieron a su falta de prepara-ción académica, debemos presumir que él entendía las pre-guntas que se le hacían y que las contestó a sabiendas del significado de sus propias palabras.
Arguye, además, el apelado que si la prueba presentada filé suficiente para sostener los catgos, la actuación del asam-bleísta Rodríguez no pudo perjudicar al querellado. Pero es que quien tiene que resolver, en primera instancia, si la prueba es o no suficiente, es precisamente la Asamblea Municipal, y si uno de sus miembros, cuyo voto fué decisivo en el caso, ja había formado opinión y afirmado que conside-raba culpable al querellado, que eso “estaba escrito ya”, su intervención tuvo necesariamente que ser perjudicial al que-rellado. No se trata aquí de una situación como la que sur-gió en el caso de González, supra, en que la prueba de pre-*899juicios filé de referencia y de dudosa credibilidad, sino de una admisión terminante del asambleísta de su prejuicio contra el querellado.
En cuanto al tercer error señalado, si bien hubo prueba de que la Asambleísta, Sra. Conde, públicamente manifestó que la Asamblea destituiría al querellado por los cargos for-mulados, ella negó haber hecho tal manifestación y afirmó siempre que los resolvería de acuerdo con la prueba qué se . presentara.
Somos de opinión que habiéndose demostrado que el Asambleísta, Sr. Guillermo Rodríguez, debió inhibirse en este caso y no lo hizo, su intervención en el mismo perjudicó al querellado, ha resolución de la Asamblea Municipal desti-tuyendo a! querellado Federico Cordero como Alcalde de Carolina, debe ser revocada.
El Juez Presidente Sr. Travieso no intervino.

(1)La frase “Estaba escrito”, como locución, significa “Así lo tenía dis-puesto la Providencia” — Diccionario Lengua Española de la Real Academia' Española.